Title: The American Commissioners to George Washington, [August or September 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Washington, George


Sir
[August or September, 1777]
The Marquis de la Fayette, a young Nobleman of great Expectations and exceedingly belov’d here, is by this time probably with you. By some Misapprehension in his Contract with the Merchants of Bordeaux he was prevented from using the Produce of the Cargo he carried over, and so was left without a Supply of Money. His Friends here have sent him over about £500 Sterling; and have propos’d sending him more: But on Reflection, knowing the extream Generosity of his Disposition, and fearing that some of his necessitous and artful Countrymen may impose on his Goodness, they wish to put his Money into the Hands of some discreet Friend, who may supply him from time to time, and by that means knowing his Expences may take Occasion to advise him if necessary, with a friendly Affection, and secure him from too much Imposition. They accordingly have desired us to name such a Person to them. We have not been able to think of one so capable, and so suitable from the Influence of Situation to perform that kind Office, as General Washington, under whose Eye the Gentleman will probably be. We beg therefore in his Behalf, what his Friends out of Respect would not take the Liberty of asking, that your Excellency would be pleased to furnish him with what Money he may want in Moderation, and take his Drafts payable to us for the Sums paid him, which we shall receive here and apply to the publick Service. We also join with his Family in their earnest Request that you would favour him with your Counsels, which you may be assured will be an Act of Benevolence gratefully remembered and acknowledged, by a Number of very worthy Persons here who interest themselves extreamly in the Welfare of that amiable young Nobleman. With the greatest Respect we have the honour to be Sir, Your Excellency’s most obedient humble Servant
 
Notation: Rough Draft of the Letter to Genl Washington respecting M. de la Fayette
